DUFQTJR, J.
The plaintiff sues for $500.00 damages for injuries resulting from being struck and dragged by a wire hanging from a wagon owned by defendant and of the kind used by coopers to prevent the-loaded barrels from slipping out. ^
The use of a thin wire projecting from a vehicle and not secured in such a way as to avoid excessive projection and consequent accident was negligence on the part of defendant; passers by are not required to be on their guard against such obstacles and we fail to find that the plaintiff was guilty of contributory negligence.
But plaintiff’s claims are grossly exaggerated.
Conceding that the wire which caught her shirt waist dragged her against the post and to the sidewalk, the injuries caused were of a very slight character; a few bruises and scratches without blood letting, pains unattended with fever and a resulting nervous condition which kept her at home for about a week are the only inconveniences complained of.
A physician called on her several times and thinks his services worth an amount justified only by the possibilities of the present damage suit which he appears to.have advised. The plaintiff suffered no loss in wages.
The District Court thought an allowance of $100.00 fair; while we might not have originally awarded so much, yet, such damages being at best approximate, we are hot disposed to say that the amount is manifestly, excessive.
Judgment affirmed.